DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 12/30/2020.
Claims 16-17 are new.  Claims 1-3 and 16-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Takeaki et al. (US 2013/0167876 A1) in view of Hiroshi et al. (JP 2008095160 A) (machine translation attached).
Re claim 1, Takeaki discloses a substrate processing apparatus (abstract) comprising: 
a substrate holder (ref. 21) for holding a substrate; 
a processing chamber (ref. 10) configured to hold a processing liquid for processing the substrate, the substrate holder being disposed in the processing chamber (see figs. 1-3); 
processing-liquid nozzles (refs. 31) disposed in the processing chamber and oriented to the substrate held by the substrate holder (see figs. 1 and 3), the processing-liquid nozzles being oriented obliquely downwardly (¶ [0033] upper row of nozzles 31), the processing-liquid nozzles being arranged at both sides of the substrate held by the substrate holder (see figs. 1 and 3); 
a liquid delivery pipe (ref. 51 to ref. 53, see fig. 3) having one end coupled to a bottom of the processing chamber (at ref. 51) and other end coupled to the processing-liquid nozzles (at ref. 63 to ref. 31 ¶ [0036]); and 

Takeaki does not disclose the processing-liquid nozzles oriented to face a surface of the substrate, however, Hiroshi discloses it is very well-known in the substrate processing art (p. 1 Description ¶ 3) to provide processing-liquid nozzles (ref. 4 or refs. 16) oriented to face a surface of the substrate (ref. W, see figs. 1-3).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the nozzles of Takeaki to further face a surface of the substrate (i.e. either the face ends of the multiple wafer holder OR to process singular wafers laterally, e.g. Hiroshi fig. 2), as suggested by Hiroshi, in order to ensure uniform contact of treatment liquid with the substrate surface.
Re claim 2, Takeaki further discloses a nozzle swing device (ref. 34 ¶ [0056] oscillating mechanism, see fig. 10) configured to swing the processing-liquid nozzles.
Re claim 3, Takeaki further discloses a holder oscillation device (refs. 2, 22) configured to cause the substrate holder to reciprocate vertically (¶ [0048] lifter 2 may oscillate the substrate holding part 21 up and down).
Re claim 16, Hiroshi further discloses wherein the processing-liquid nozzles are configured to eject a processing liquid toward the surface of the substrate while the substrate is at least partially submerged in processing liquid (see fig. 1; see also abstract “filled…and the processing solution is sprayed”).
Re claim 17, Hiroshi further discloses wherein the processing-liquid nozzles are oriented toward at least one of a front surface and back surface of the substrate (see figs. 1-2).

Response to Arguments
Applicant’s arguments filed 12/30/2020 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Hiroshi et al. (JP 2008095160 A) (previously cited by Applicant) (machine translation attached).
For the sake of clarity, Examiner notes that an edge of a wafer qualifies as a surface.  Nonetheless, Examiner has applied Hiroshi directed to the primary front or back surface of the wafer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711